 40DECISIONSOF NATIONALLABOR RELATIONS BOARDnot sanction their "return" to work when they had not walked outis to make an assumption which does not exist in fact.The facts with respect to the meetings between the Company andthe Operating Engineers appear in footnote 6 of the majority opinion.The Operating Engineers had been assigned the oiling work; the ILAstruck to get it.There was a meeting attended by representatives ofthe ILA and a committee of crane operators including the OperatingEngineers' business agent.The Company asked the Operating Engi-neers to give up the oiling work and to relinquish its claim to thatwork; Hudson, business agent for the Operating Engineers, refusedto give his approval, saying he would not order anyone to violate theunion rules.At most, this conduct amounted only to a refusal bythe Operating Engineers to agree to give up work which had alreadybeen assigned to its members.Where is the inducement or encourage-ment of employees to strike?In view of the above and as I cannot find reasonable cause to believethat a labor organization had induced or encouraged employees tostrike by merely refusing to agree to a reassignment of work from itsmembers to the members of another organization, I would quash thenotice of hearing with respect to the Operating Engineers.Radiant Lamp CorporationandRetail,Wholesale & DepartmentStore Union,Local 262, AFL-CIO and International Union ofElectrical,Radio & Machine Workers, AFL-CIO,Petitioner.Case No. 2-RC-7818. July 5, 1956SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election issued on Janu-ary 25, 1956,1 an election was conducted on February 16, 1956, amongall production and maintenance employees of the Employer locatedin Newark, New Jersey. The Retail, Wholesale & Department StoreUnion, Local 262, AFL-CIO and the International Union of Elec-trical,Radio & Machine Workers, AFL-CIO, were both named asPetitioners and jointly appeared on the ballot.Following the elec-tion, the parties were furnished a tally of ballots.The tally showsthat of approximately 190 eligible voters, 173 cast valid ballots, ofwhich 85 were cast for the Petitioner, 88 against the Petitioner and4 ballots were challenged.The challenges were sufficient in numberto affect the results of the election.On February 23, 1956, the Petitioner filed timely objections to theconduct affecting the results of the election, a copy of which wasiNot reportedin printed volumes of Board Decisions and Orders.116 NLRB No. 5. RADIANT LAMP CORPORATION41served on the Employer. In accordance with the Rules and Regu-lations of the Board, the Regional Director conducted an investiga-tion of the objections and the challenged ballots in which he recom-mended that the election be set aside, and that the challenges to 2of the ballots be sustained and 2 overruled.Thereafter, the Em-ployer filed timely exceptions to the Regional Director's report.Upon the entire record in this case, the Board makes the followingfindings of fact :The Challenged BallotsAll four challenges were made by Petitioner.The ballots of JohnPino and John Serina were challenged on the ground that these menwere supervisors.As to these, the Regional Director found that themen were not supervisors and recommended that these challenges beoverruled.As no exceptions were taken to this finding, we adoptthe Regional Director's recommendation.There remain the chal-lenges to the ballots of DiVenuto and O'Connel, which challengeswere sustained by the Regional Director, after which exceptions werefiled by the Employer.DiVenuto's ballot was challenged on the ground that she was asupervisor.The investigation shows that DiVenuto left the job onsick leave in October 1955, at which time her rate of pay was $1.80an hour.When she returned to work on January 9, 1956, she was toldthat because of her long absence her rate had been reduced to $1.60.DiVenuto refused to work at the lower rate and the payroll depart-ment was directed to remove her name from the payroll. Two weekslater, on January 23, DiVenuto decided to return to work at the lowerrate, and she was then rehired.The Employer contends that it wasnot its intention to deprive DiVenuto of her status as a permanentemployee and that she was entitled to vote.We find, in view of theuncontradicted fact that DiVenuto had quit and was not rehired untilJanuary 23, that she was not an employee on January 22, the eli-gibility date.We therefore adopt the Regional Director's recom-mendation and sustain the challenge to her ballot.2Warren O'Connel's vote was challenged on the ground that he was asupervisor.The Regional Director's investigation shows that O'Con-nel works in the glass warehouse under the immediate supervision ofthe plant manager, that he is assisted by only one other employee,who together comprise the entire department; that O'Connel directs,checks, and lays out the work for the assistant, prepares a daily sched-2 The Employer excepts to the Regional Director's recommendation for the furtherreason that the ground upon which the recommendation is made differs from that allegedby the Petitioner,and that the Regional Director's reliance upon evidence outside the scopeof Petitioner's challenge is erroneous and contrary to law.We find no merit in this con-tention, as it is well established that the jurisdiction of the Regional Director in makingpost-election investigations is not limited to issues raised by the parties.Hobart Manu-facturing Company,92 NLRB 203, 205. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDule to be followed showing the amount of time the assistant is ex-pected to spend on each job he performs, that he approves pay in-creases for the assistant, grants permission to take time off, and thathe can effectively recommend discharge.The Employer urges in itsexceptions that O'Connel's work is routine and clerical in nature andinvolves no independent judgment. In view of the foregoing, andas the exceptions do not challenge the fact that O'Connel is responsiblefor the operation of the warehouse and that he responsibly directs thework of his assistant, we find that O'Connel is a supervisor.Wetherefore adopt the recommendation that the challenge to his ballotbe sustained.As it appears that even if the two ballots, whose challenges wereoverruled were to be opened and counted in favor of the Petitioner,the total votes would not give the Petitioner the required amount towin a majority, we shall proceed to consider the Regional Director'sreport on objections and his recommendation that the election be setaside.The ObjectionsThe Petitioner alleged six objections to the conduct of the election:(1)Despite the fact that the Company has a strict "no-solicitation"rule, signs and placards were posted throughout the plant demandingthat employees vote "NO" in the election, which posting constituted anunfair and discriminatory application of the "no-solicitation rule";(2) the company president told the assembled employees in the wash-ing department that if the Union came in, he wouldclosethe plant;(3) on February 14, the Company held a succession of meetings ofthe employees in its various departments on company time at whichthe employees were urged to vote "no union"; (4) on February 15,the Company distributed letters to each employee during workinghours containing election propaganda which were intended to have acoercive effect upon employees, in violation of the Board's 24-hourrule; (5) during polling hours, company officers walked through theplant and did electioneering; and (6) throughout the period priorto the election, adherents of Petitioner were subject to coercion andintimidation.Of the 6 objections, the Regional Director found no merit in ob-jections 1, 2, 4, and 5 and recommended that they be overruled.As noexceptions have been filed thereto, we shall adopt the recommendation.The Regional Director, however, found merit in objections 3 and 6and recommended that the election be set aside.Objection No. 3The investigation revealed that on February 13, 6 groups of em-ployees, consisting of some 30 in each group, were called into the RADIANT LAMP CORPORATION43recreation room by the executive vice president and that at these meet-ings,Weil, the secretary-treasurer, the personnel manager, and varioussupervisors were also present; that remarks made by Weil showedhow management felt about a union, how employees in a unionizedplant would be subject to certain disadvantages, such as loss of wagesfrom strikes and dues and that a union in the instant plant had beenvoted out after many years of incumbency. On the day following themeetings, the Employer mailed a two-page letter dated February 14to all employees which included a covering letter signed by Weil anda copy of the notes Weil had used in addressing the groups.Objection No. 6The investigation revealed that some 2 weeks prior to the election,2 employees were called individually to the office of the executivevice president, where the latter discussed the election and union senti-ments of employees; that the president of the Employer, on companytime, about a week before the election addressed a small group of'employees and expressed antiunion sentiments but made no coerciveremarks, and that 3 days before the election, the executive vice presi-dent addressed small groups of employees and expressed the Em-ployer's preference for a "No" vote in the election.The Employer excepts to the Regional Director's recommendationthat the election be set aside, alleging that no large room was availablewhere all employees could assemble, and that the statements made bycompany officials at the group and individual conferences were not co-ercive and therefore privileged.We find, as we did in our decision inSupreme Trailer Company,3that the technique of interviewing em-ployees in small groups under the circumstances above-describedcreates an atmosphere which prevents the employees from expressingthemselves as freely and fully as they otherwise might, and constitutesconduct calculated to interfere with their free choice in the election re-gardless of the noncoercive tenor of the Employer's remarks.4Wetherefore adopt the Regional Director's recommendation and shalldirect that the election be set aside and a new election ordered.[The Board set aside the election held. on February 16, 1956.][Text of Direction of Second Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveSupplemental Decision, Order, and Direction of Second Election.8 115 NLRB 962.4We find no merit in the Employer's exceptions that testimony of unrevealed witnessesshould not be accepted in the face of sworn testimony by company officials to the con-trary and that a hearing should be ordered on issues of fact raised by these objections,for the reason that the interviews in themselves,whether or not accompanied by coerciveremarks, are a sufficient basis for setting aside the election.